443 F.2d 1365
Gilbert R. MASON, Jr., et al., Plaintiffs-Appellants,v.The BILOXI MUNICIPAL SEPARATE SCHOOL DISTRICT, Defendant-Appellee.
No. 30398.
United States Court of Appeals, Fifth Circuit.
July 6, 1971.

Melvyn R. Leventhal, Reuben V. Anderson, Fred L. Banks, Jr., John A. Nichols, R. Jesse Brown, jackson, Miss., Jack Greenberg, Jonathan Shapiro, Norman J. Chachkin, New York City, for appellants.
Jerris Leonard, Asst. Atty. Gen., Dept. of Justice, Washington, D.C., Robert E. Hauberg, U.S. Atty., Jackson, Miss., for other interested parties.
A. F. Summer, Atty. Gen. of Miss., William A. Allain, Asst. Atty. Gen., Jackson, Miss., Victor B. Pringle, Biloxi, Miss., Thomas H. Watkins, Jackson, Miss., for appellee.
ORDER
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.

BY THE COURT:

1
The judgment of the District Court as it relates to student assignment is vacated and the cause is remanded with direction that the District Court require the school board forthwith to constitute and implement a student assignment plan that complies with the principles established in Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971), insofar as they relate to the issues presented in this case.


2
The District Court shall require the school board to file semi-annual reports during the school year similar to those required in United States v. hinds County School Board, 5th Cir. 1970, 433 F.2d 611 at 618 (5th Cir. 1970).  Also the District Court shall require the school board to announce and implement the provisions for desegregation of faculty and staff as set out in Singleton v. Jackson Municipal School District, 419 F.2d 1211 (5th Cir. 1970).


3
Vacated and remanded with direction.